                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

BRANDON BARNETT,                                  )
                                                  )
                  Plaintiff,                      )
                                                  )
           V.                                     )           No. l:19-CV-102 PLC
                                                  )
SHONNA YOUNG, et al.,                             )
                                                  )
                  Defendants.                     )

                                  MEMORANDUM AND ORDER

           This matter is before the Court on remand from the United States Court of Appeals for

the Eighth Circuit for collection of the appellate filing fees pursuant to 28 U.S.C. § 1915(b). The

Court will direct the Clerk of Court to request that the agency having custody of plaintiff begin

making payments in accordance with 28 U.S.C. § 1915(b)(2) until the $505 appellate fee is paid

in full.

           Accordingly,

           IT IS HEREBY ORDERED that the Clerk of Court shall request that the agency having

custody of plaintiff begin making payments in accordance with 28 U.S.C. § 1915(b)(2) until the

$505 appellate fee is paid in full.

           Dated this 2pt day ofNovember, 2019.




                                                          .ROSS
                                                         D STATES DISTRICT JUDGE
